Citation Nr: 0300818	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for numbness and 
pain of the lower extremities, claimed as secondary to 
service-connected varicose veins of the left leg.

4.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1976 and from November 1976 to October 1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In July 1999, the 
RO denied entitlement to service connection for a low back 
disorder and pulmonary tuberculosis.  Service connection 
was also denied for numbness and pain of the lower 
extremities, claimed as secondary to service-connected 
varicose veins of the left leg.  In August 2001, the RO 
denied entitlement to service connection for a left knee 
disorder.

Appellate review of the veteran's claims at this time 
would be premature.  Originally, he requested that he be 
scheduled for a hearing before a Member of the Board in 
Washington, D.C.  He was notified by letter dated 
September 24, 2002, that such a hearing was scheduled for 
January 9, 2003.  However, in an October 2002 statement, 
he said that he wanted to attend a videoconference hearing 
in Houston, before a Member of the Board.  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process, this case must be remanded 
to the RO for an appropriate hearing to be scheduled.

The appeal is REMANDED for the following action:

The Houston RO should schedule the 
veteran for a videoconference hearing at 
the RO, before a Member of the Board, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
finaldecision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


